Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 16 have been considered but are moot because the new ground of rejection does not rely on any combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 8 and 10 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (U.S. PG Pub # 20150362074) in view of Scott (U.S. Patent # 4290613) and in further view of Rowley (U.S. PG Pub # 20180058616).

Regarding claim 1, Seki discloses a seal ring (fig 15) used for a valve device (intended use, seal ring can be used in a valve device), the seal ring being disposed on an outer peripheral edge of a valve body accommodated in a passage to open or close the passage by rotation (intended use, seal ring can be disposed on an outer peripheral edge of a valve body), and the seal ring comprising:

a resinous ring having a seal surface (200 made of resin with a seal surface 220, abstract);

a groove provided along a circumferential direction of the resinous ring on one side surface of the resinous ring (groove with 300);

a ring-shaped spring made of a metal and arranged in the groove (metal spring 300 in the groove, abstract);

a locking portion (232, fig 15 same as fig 14), configured to lock an end portion of the spring arranged in the groove (232 locks 300 in the groove).

Seki does not disclose a through hole provided in the resinous ring to extend along a central axial direction of the resinous ring from the other side surface opposite to the one side surface toward the one side surface and to penetrate the groove, the through hole being provided in a part of an inner peripheral side from a region serving as the seal surface,
the resinous ring is configured by a first resin part positioned at an inner peripheral side of the through hole and a second resin part positioned at an outer peripheral side of the through hole, and 
the locking portion is provided at one of the first resin part or the second resin part as a part of the first resin part or the second resin part.
However, Scott teaches a through hole (531, fig 9) provided in the resinous ring to extend along a central axial direction of the resinous ring from the other side surface opposite to the one side surface toward the one side surface (531 is a through hole formed through both side surfaces of 517) and to penetrate the groove (531 into 528), the through hole being provided in a part of an inner peripheral side from a region serving as the seal surface (531 in the inner side surface of 517),
the resinous ring is configured by a first resin part (516) positioned at an inner peripheral side of the through hole (516 at an inner side of 531) and a second resin part (517) positioned at an outer peripheral side of the through hole (517 at an outer side of 531). 

 It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the side surface of the seal ring of Seki to have a through hole as in Scott so that the through hole acts as a vent hole from the high pressure region to the low pressure region (Scott Col 6 Lines 1 – 6).

Seki does not disclose a locking portion configured to lock an end portion of the spring arranged in the groove, wherein 
the locking portion is positioned in a region of the one side surface corresponding to the through hole.
However, Rowley teaches a locking portion (as seen in examiner annotated fig 18 below) configured to lock an end portion of the spring arranged in the groove (capable of locking 140 in the groove), wherein 

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the locking portion of the seal ring of Rowley with the seal ring of Seki to retain the spring within the groove of the seal ring.

The combination of Seki, Scott and Rowley discloses the locking portion is positioned in a region of the one side surface corresponding to the through hole (locking portion of Rowley locks 140 in the groove in the region of side surface of the through hole 531 of Scott),
the locking portion is provided at one of the first resin part or the second resin part as a part of the first resin part or the second resin part (locking portion of Rowley at first resin part 516 of Scott).


    PNG
    media_image1.png
    670
    850
    media_image1.png
    Greyscale




Regarding claim 2, the combination of Seki and Scott discloses the seal ring.
Seki does not disclose wherein an open dimension of the groove at the locking portion is smaller than a dimension of the spring in a radial direction of the resinous ring.
However, Rowley teaches wherein an open dimension of the groove at the locking portion is smaller than a dimension of the spring in a radial direction of the resinous ring (Rowley groove at 126 is smaller than spring 140) .
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the locking portion of the seal ring of Rowley with the seal ring of Seki to retain the spring within the groove of the seal ring.

Regarding claim 3, the combination of Seki, Scott and Rowley discloses the seal ring, wherein the through hole and the locking portion paired with the through hole are provided at a plurality of positions along the circumferential direction of the resinous ring (Scott plurality of 531, Col 6 Lines 1 – 6 paired with the locking portions of Rowley).

Regarding claim 4, the combination of Seki, Scott and Rowley discloses the seal ring, wherein a hook tip of the locking portion is located within a region of the through hole in a plan view from a side of the one side surface (hook tip of 126, fig 18 of Rowley).

Regarding claim 5, the combination of Seki, Scott and Rowley discloses the seal ring, wherein a tip angle of a tip surface of a hook tip of the locking portion is formed at an acute angle with respect to a direction perpendicular to the one side surface (Rowley angle of 126 is acute with respect to a direction perpendicular to 124, fig 18) . 

Regarding claim 6, the combination of Seki, Scott and Rowley discloses the seal ring, wherein

a tip surface of a hook tip of the locking portion on the side of the one side surface is formed in a curved surface shape being outwardly convex or a tapered surface shape (Rowley 126 has curved shape at the corners, fig 18).

Regarding claim 7, the combination of Seki, Scott and Rowley discloses the seal ring, wherein

the resinous ring is disposed at an outer periphery of the valve body, to seal a gap between the valve body and the passage in a fully closed state of the valve body (intended use limitation, seal ring in the gap of the valve).

Regarding claim 8, Seki discloses a seal ring for a valve device (fig 15 in a valve device), the seal ring being disposed on an outer peripheral edge of a valve body accommodated in a passage to open or close the passage (intended use limitation, seal ring can be placed in a valve body), and the seal ring comprising:

a resinous ring (200) having a seal surface (220), the resinous ring having a groove along a circumferential direction of the resinous ring on a first side surface of the resinous ring (groove of 300); and

a spring made of a metal (metal spring 300, abstract) and arranged in the groove (300 in groove), wherein

Seki does not disclose a through hole is provided in the resinous ring to extend along a central axial direction of the resinous ring from a second side surface opposite to the first side surface toward the first side surface and to penetrate the groove, the through hole being provided in a part of an inner peripheral side from a region serving as the seal surface,
the resinous ring is configured by a first resin part positioned at an inner peripheral side of the through hole and a second resin part positioned at an outer peripheral side of the through hole, and the locking portion is provided at one of the first resin part or the second resin part as a part of the first resin part or the second resin part.
However, Scott teaches a through hole (531, fig 9) is provided in the resinous ring to extend along a central axial direction of the resinous ring from a second side surface opposite to the first side surface toward the first side surface (531 is a through hole form through both side surfaces of 517) and to penetrate the groove, the through hole being provided in a part of an inner peripheral side from a region serving as the seal surface (531 in the inner side surface of 517),
the resinous ring is configured by a first resin part positioned at an inner peripheral side of the through hole (516 at inner side of 531) and a second resin part positioned at an outer peripheral side of the through hole (517 at outer side of 531). 

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the side surface of the seal ring of Seki to have a through hole as in Scott so that the through hole acts as a vent hole from the high pressure region to the low pressure region (Scott Col 6 Lines 1 – 6).

Seki does not disclose a locking portion provided in the resinous ring to lock an end portion of the spring arranged in the groove, in a region of the first side surface corresponding to the through hole, 
an open dimension of the groove opening is smaller than a dimension of the spring, in a radial direction of the resinous ring.
However, Rowley teaches a locking portion provided in the resinous ring to lock an end portion of the spring arranged in the groove ( as seen in examiner annotated fig 18 below),
an open dimension of the groove opening is smaller than a dimension of the spring, in a radial direction of the resinous ring (groove at 126 is smaller than spring 140).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the locking portion of the seal ring of Rowley with the seal ring of Seki to retain the spring within the groove of the seal ring.

The combination of Seki, Scott and Rowley discloses the groove has a groove opening opened at the first side surface of the resinous ring, and defined by the resinous ring and the locking portion (groove opening of Seki),
a locking portion provided in the resinous ring to lock an end portion of the spring arranged in the groove ( as seen in examiner annotated Rowley fig 18 below), in a region of the first side surface corresponding to the through hole (Scott side surface corresponding to the through hole of Scott)
and the locking portion is provided at one of the first resin part or the second resin part as a part of the first resin part or the second resin part (Rowley locking portion in Scott 516).

Regarding claim 10, the combination of Seki, Scott and Rowley discloses the seal ring, wherein the locking portion is molded integrally with one of the first resin part or the second resin part (Rowley locking ring integral with 136).

Regarding claim 11, the combination of Seki, Scott and Rowley discloses the seal ring, wherein the locking portion is molded integrally with one of the first resin part or the second resin part (Rowley locking portion integral with 136).

Regarding claim 12, the combination of Seki, Scott and Rowley discloses the seal ring, further comprising:

a hook-shaped locking portion having a hook tip (hook shaped portion with hook tip as seen in examiner annotated Rowley fig 18 below), wherein

the hook tip of the hook-shaped locking portion is located in a region having a first width (width of the hook tip of Rowley), wherein the region includes an inner peripheral end portion of the through hole and an outer peripheral end portion of the through hole (Scott end portions of through hole).

Regarding claim 13, the combination of Seki, Scott and Rowley discloses the seal ring, further comprising:

a hook-shaped locking portion having a hook tip ( as seen in examiner annotated Rowley fig 18 below), wherein

a tip angle ( as seen in examiner annotated Rowley fig 18 below) of a tip surface of the hook-shaped locking portion includes an angle with respect to a reference line along the central axial direction which includes a direction perpendicular to a side surface of the seal ring (105 perpendicular to 124 of Rowley).

Regarding claim 14, the combination of Seki, Scott and Rowley discloses the seal ring, wherein the tip angle is formed as an acute angle with respect to the references line ( as seen in examiner annotated Rowley fig 18 below).

Regarding claim 15, the combination of Seki, Scott and Rowley discloses the seal ring, wherein the angle is formed by a tangent line of the tip surface and the reference line ( as seen in examiner annotated Rowley fig 18 below).

Regarding claim 16, the combination of Seki, Scott and Rowley discloses the seal ring, wherein the tip surface of the hook-shaped locking portion includes a tapered surface shape ( as seen in examiner annotated Rowley fig 18 below), wherein the tapered surface shape is substantially linearly recessed toward the hook tip ( as seen in examiner annotated Rowley fig 18 below).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Scott and in further view of Dilmaghanian (U.S. PG Pub # 20180112778).

Regarding claim 9, the combination of Seki and Scott discloses a seal ring.
Seki does not disclose a valve device for opening or closing the passage through which the fluid flows, the valve device comprising:
a valve body housed in the passage through which the fluid flows to open or close the passage by rotation.
However, Dilmaghanian teaches a valve device (102, 104, fig 2, Para 0162) for opening or closing the passage through which the fluid flows (valve with 102, 104 open or closes), the valve device comprising:
a valve body housed in the passage through which the fluid flows to open or close the passage by rotation (valve opens or closes by rotation of 104, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal ring of Seki in the valve body of Dilmaghanian as the seal ring can be used to provide a better control flow to the valve assembly.

The combination of Seki, Scott and Dilmaghanian discloses a seal ring, disposed at an outer periphery of the valve body, to seal a gap between the valve body and the passage in a fully closed state of the valve body (Seki seal ring in the gap of the valve body of Dilmaghanian). 

    PNG
    media_image2.png
    670
    850
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675